Beceworth, Judge:
This appeal for reappraisement is before me on the following stipulation of counsel for the respective parties:
IT IS HEREBY STIPULATED, by and between counsel for the parties hereto, subject to the approval of the Court:
1. The merchandise before the Court, books printed in West Germany in the English language, were exported from West Germany in October 1963.
*6022. Books are designated on the Final List published by the Secretary of the Treasury, T.D. 54521.
3. At the time of exportation to the United States, such or similar books were not freely offered for sale for home consumption in West Germany, were not freely offered for sale for exportation to the United States, and were not freely offered for sale in the United States.
4. That the sum of the cost of materials, fabrication, containers, general expenses involved in the production of said books, (not less than 10 per centum of the cost of materials and fabrication), and profit (not less than 8 per centum of the sum of cost of materials, fabrication and general expenses) is represented by the invoice value, $2.50 per unit.
IT IS FURTHER STIPULATED and agreed that this Appeal to Reappraisement be submitted on this stipulation, and that the parties be relieved from the filing of briefs.
On the agreed facts I find and hold that cost of production, as that value is defined in section 402a (f) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, 70 Stat. 943, is the proper basis for the determination of the value of the merchandise involved herein and that said value is represented by the invoice value, $2.50 per unit.
Judgment will be entered accordingly.